DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 8-12, 15-19 filed November 23, 2021 are the subject matter of this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Amendment
Applicant’s amendments, filed 11/23/2021 are acknowledged. Applicant has amended the scope of the claims as follows:  A method of reducing or preventing oxidative modification of membrane polyunsaturated fatty acids in a subject having hyperglycemia, the method comprising: (a) measuring oxidative modification of membrane polyunsaturated fatty acids in the subject prior to (b); (b) administering to the subject a pharmaceutical composition comprising at least 80% by weight of all fatty acids and/or derivatives thereof present, eicosapentaenoic acid or a derivative thereof to reduce or prevent the oxidative modification of the membrane polyunsaturated fatty acids by at least 10% compared to a control; and (c) measuring oxidative modification of membrane polyunsaturated fatty acids in the subject after administering to the subject the pharmaceutical composition.
Applicant's arguments, filed 11/23/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanehiro (US2013/0303614 published 11/14/2013) Mason (US2013/0324607 published 12/05/2013), Zimmer et al., (Circ. Res Vol. 115 pages 323-340, published online 1/16/ 2015) and Mason et al (Journal of Clinical Lipidology Vol. 7 pages 272-273. Published June 2013; referred to as Mason 2).
 Kanehiro teaches that postprandial hyperglycemia leads to arteries narrowing and hardening and poor circulation of blood throughout the body (arteriosclerosis) and enhances the risk of developing myocardial infarction and cerebral stroke. Kanehiro teaches the administration of eicosapentaenoic acid ethyl ester in order to inhibit the elevation of blood glucose levels in hyperglycemic patients (patients with a fasting blood glucose of at least 126 mg/dL). (abstract, [0034],[0040], [0041], [0049]-[0052]). Regarding the limitations of claims 9-10 and 15-18, administration of high-purity eicosapentaenoic acid ester capsules comprising at least 96.5% wt. eicosapentaenoic acid ethyl ester (Epadel) is embraced in the methodology of Kanehiro ([0034]).  
 However, Kanehiro does not specifically teach measuring oxidative modification of membrane polyunsaturated fatty acids in the subject prior to, and following the administration of eicosapentaenoic acid or derivative thereof.   
 Mason and coworkers teach the method of measuring baseline cholesterol domain formation in a patient prior to and following the administration of EPA and its esters in a patient who comprises a disorder of hardening and narrowing arteries with poor circulation of blood throughout the body (atherosclerosis) ([0009], claims 1, 8-11). Mason teaches x-ray diffraction methodology to measure cholesterol domain formation in the absence and presence of eicosapentaenoic acid. Cholesterol and phospholipid are mixed in the presence or absence of eicosapentaenoic acid and diffraction patterns of cholesterol domains were measured. Mason teaches that eicosapentaenoic acid alone significantly reduced cholesterol domains compared to the control ([0156]-[0160]). Administration of EPA pharmaceutical compositions comprising at least 96% wt. EPA  and “ultra-pure EPA” compositions comprising at least 98% wt. EPA are encompassed 
Mason (2) teaches membrane oxidation of polyunsaturated fatty acids leads to the formation of cholesterol crystalline domains, which contribute to the cholesterol crystal deposition in the atheroma (page 272 right col.).  As disclosed in Zimmer, said cholesterol crystalline deposits are a hallmark of atherosclerosis pathogenesis (Zimmer et al., Circ. Res Vol. 115 pages 323-340, published online 1/16/ 2015 abstract, page 328 rt. col.)
Regarding step (a), Mason (2) teaches measuring baseline levels of cholesterol and phospholipid membrane prior to and following lipid hydroperoxide mediated membrane oxidation. Large structural reorganization was observed in the membranes of cholesterol and phospholipid which corresponded to the increase in lipid peroxidation (results). Membrane structural reorganization was measured using x-ray diffraction methods, while iodine mediate colorimetric analysis was used to quantify the effects of lipid peroxide formation in membrane vesicles (methods, results). 
 Regarding step (b), Mason (2) teaches administration of eicosapentaenoic acid to the cholesterol membranes. Regarding step (c) of claim 8, analysis was performed using the same x-ray diffraction techniques used in baseline calculations above. Mason (2) teaches that the administration of eicosapentaenoic acid blocked formation of said crystalline cholesterol domains and reduced lipid peroxidation levels by 90% (results). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the diagnostic methodology of 
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;  
Considering postprandial hyperglycemia leads to arteries narrowing and hardening as well as poor circulation of blood throughout the body (arteriosclerosis) and enhances the risk of developing myocardial infarction and cerebral stroke (Kanehiro), and that administration of high-purity eicosapentaenoic acid ester capsules comprising at least 96.5% wt. eicosapentaenoic acid ethyl ester is effective to treat hyperglycemia in a subject in need (Kanehiro) and significantly reduced cholesterol domains in a subject in need which are a pivotal phenotype of disorders of poor circulation (Mason, Zimmer and Mason (2)), said artisan would have applied the diagnostic methodology of measuring baseline cholesterol domain formation prior to and following the administration of high-purity eicosapentaenoic acid ester composition to the hyperglycemic patient being treated with eicosapentaenoic acid ethyl ester composition of Kanehiro above. 
Said artisan would have applied the diagnostic methodology embraced within Mason, Zimmer and Mason (2), to the hyperglycemic patient in Kanehiro in order monitor the reduction of cholesterol domains in said patient, thereby inhibiting the development of cardiovascular disorders in said patient. 
Regarding the limitation wherein the reduction or prevention of oxidative modification of membrane polyunsaturated fatty acids occurs by a free-radical chain-breaking mechanism (claim 12), such a limitation is the intended result of the therapeutically effective amount of the eicosapentaenoic acid composition administered to the hyperglycemic patient embraced in the combined teachings of Kanehiro and Mason above. Applicant is reminded that such a limitation is not given patentable weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) and MPEP 2111.04. 
Lastly, while the combination of Kanehiro, Mason, Zimmer and Mason (2) does not explicitly teach wherein the administered composition comprising at least 96% wt. eicosapentaenoic acid reduces or prevents the oxidative modification of the membrane polyunsaturated fatty acid by at least about 10% compare to control in the hyperglycemia patient, Applicant is respectfully reminded that “Products of identical chemical composition cannot have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada
In the instant case, the Office presumes that the administered composition comprising at least 96 %wt. eicosapentaenoic acid ethyl ester embraced within Kanehiro and Mason does not comprise DHA or esters thereof (Kanehiro: [0034], Mason: [0090], claims 1-7), and is the same eicosapentaenoic acid derivative that reduces the oxidative-modification of the membrane polyunsaturated fatty acid by at least about 10% compared to control as encompassed within the instant claims until evidence is provided otherwise. 
 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628